

117 S2583 IS: To amend the Internal Revenue Code of 1986 to provide for rules for the use of retirement funds in connection with federally declared disasters.
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2583IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mr. Cassidy (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for rules for the use of retirement funds in connection with federally declared disasters.1.Special rules for use of retirement funds in connection with qualified federally declared disasters(a)Tax-Favored withdrawals from retirement plans(1)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(I)Distributions from retirement plans in connection with federally declared disastersAny qualified disaster recovery distribution..(2)Qualified disaster recovery distributionSection 72(t) of such Code is amended by adding at the end the following new paragraph:(11)Qualified disaster recovery distributionFor purposes of paragraph (2)(I)—(A)In generalExcept as provided in subparagraph (B), the term qualified disaster recovery distribution means any distribution made—(i)on or after the first day of the incident period of a qualified disaster and before the date that is 180 days after the applicable date with respect to such disaster, and(ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.(B)Aggregate dollar limitation(i)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster recovery distributions with respect to any qualified disaster shall not exceed the excess (if any) of—(I)$100,000, over(II)the sum of aggregate amounts treated as qualified disaster recovery distributions with respect to such qualified disaster received by such individual.(ii)Treatment of plan distributionsIf a distribution to an individual would (without regard to clause (i)) be a qualified disaster recovery distribution, a plan shall not be treated as violating any requirement of this title merely because the plan treats such distribution as a qualified disaster recovery distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000 with respect to the same qualified disaster.(iii)Controlled groupFor purposes of clause (ii), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414.(iv)Special rule for individuals affected by more than one disasterThe limitation of clause (i) shall be applied separately with respect to distributions made with respect to each qualified disaster.(C)Amount distributed may be repaid(i)In generalAny individual who receives a qualified disaster recovery distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), as the case may be.(ii)Treatment of repayments of distributions from eligible retirement plans other than irasFor purposes of this title, if a contribution is made pursuant to clause (i) with respect to a qualified disaster recovery distribution from a plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster recovery distribution in an eligible rollover distribution (as defined in section 402(c)(4)) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(iii)Treatment of repayments for distributions from irasFor purposes of this title, if a contribution is made pursuant to clause (i) with respect to a qualified disaster recovery distribution from an individual retirement plan, then, to the extent of the amount of the contribution, the qualified disaster recovery distribution shall be treated as a distribution described in section 408(d)(3) and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(D)Income inclusion spread over 3-year period(i)In generalIn the case of any qualified disaster recovery distribution, unless the taxpayer elects not to have this subparagraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable year period beginning with such taxable year.(ii)Special ruleFor purposes of clause (i), rules similar to the rules of subparagraph (E) of section 408A(d)(3) shall apply.(E)Qualified disasterFor purposes of this paragraph and paragraph (8), the term qualified disaster means any disaster with respect to which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act after December 31, 2020.(F)Other definitionsFor purposes of this paragraph and paragraph (8)—(i)Qualified disaster area(I)In generalThe term qualified disaster area means, with respect to any qualified disaster, the area with respect to which the major disaster was declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act.(II)ExceptionsSuch term shall not include any area which is a qualified disaster area solely by reason of section 301 of the Taxpayer Certainty and Disaster Tax Relief Act of 2020.(ii)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred.(iii)Applicable dateThe term applicable date means the latest of—(I)the date of the enactment of this paragraph, (II)the first day of the incident period with respect to the qualified disaster, or(III)the date of the disaster declaration with respect to the qualified disaster. (iv)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B).(G)Special rules(i)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405, qualified disaster recovery distributions shall not be treated as eligible rollover distributions.(ii)Qualified disaster recovery distributions treated as meeting plan distribution requirementsFor purposes this title, a qualified disaster recovery distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A)..(3)Effective dateThe amendments made by this subsection shall apply to distributions with respect to disasters the incident beginning date (as defined in section 72(t)(11)(F)(i) of the Internal Revenue Code of 1986, as added by this subsection) for which is after December 27, 2020.(b)Recontributions of withdrawals for home purchases(1)Individual retirement plansParagraph (8) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(F)Recontributions(i)General rule(I)In generalAny individual who received a qualified distribution may, during the applicable period, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B)) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), as the case may be.(II)Treatment of repaymentsRules similar to the rules of clauses (ii) and (iii) of paragraph (11)(C) shall apply for purposes of this subsection.(ii)Qualified distributionFor purposes of this subparagraph, the term qualified distribution means any distribution—(I)which is a qualified first-time homebuyer distribution,(II)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and(III)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.(iii)Applicable periodFor purposes of this subparagraph, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the applicable date with respect to such disaster..(2)Qualified plansSubsection (c) of section 402 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(12)Recontributions of withdrawals for home purchases(A)General rule(i)In generalAny individual who received a qualified distribution may, during the applicable period, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in paragraph (8)(B)) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under subsection (c) or section 403(a)(4), 403(b)(8), or 408(d)(3), as the case may be.(ii)Treatment of repaymentsRules similar to the rules of clauses (ii) and (iii) of section 72(t)(11)(C) shall apply for purposes of this subsection.(B)Qualified distributionFor purposes of this paragraph, the term qualified distribution means any distribution—(i)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), or 403(b)(11)(B),(ii)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and(iii)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.(C)DefinitionsFor purposes of this paragraph—(i)the terms qualified disaster, qualified disaster area, and incident period have the meaning given such terms under section 72(t)(11), and(ii)the term applicable period has the meaning given such term under section 72(t)(8)(F)..(3)Effective dateThe amendments made by this subsection shall apply to distributions with respect to disasters the incident beginning date (as defined in section 72(t)(11)(F)(i) of the Internal Revenue Code of 1986, as added by subsection (a)) for which is after December 27, 2020.(c)Loans from qualified plans(1)In generalSubsection (p) of section 72 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Increase in limit on loans not treated as distributions(A)In generalIn the case of any loan from a qualified employer plan to a qualified individual made during the applicable period—(i)clause (i) of paragraph (2)(A) shall be applied by substituting $100,000 for $50,000, and(ii)clause (ii) of such paragraph shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.(B)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan on or after the applicable disaster date from a qualified employer plan—(i)if the due date pursuant to subparagraph (B) or (C) of paragraph (2) for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date may be delayed for 1 year,(ii)any subsequent repayments with respect to any such loan may be appropriately adjusted to reflect the delay in the due date under clause (i) and any interest accruing during such delay, and(iii)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of paragraph (2), the period described in clause (i) may be disregarded.(C)DefinitionsFor purposes of this paragraph—(i)Qualified individualThe term qualified individual means any individual—(I)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and(II)who has sustained an economic loss by reason of such qualified disaster.(ii)Applicable periodThe applicable period with respect to any disaster is the period—(I)beginning on the applicable date with respect to such disaster, and(II)ending on the date that is 180 days after such applicable date.(iii)Other termsFor purposes of this paragraph—(I)the terms applicable date, qualified disaster, qualified disaster area, and incident period have the meaning given such terms under subsection (t)(11), and(II)the term applicable period has the meaning given such term under subsection (t)(8)..(2)Hold harmless(A)In generalA person shall not be treated as having violated the provisions of title I of the Employee Retirement Income Security Act of 1974 solely because—(i)the person made a plan loan to a qualified individual (as defined in section 72(p)(6) of the Internal Revenue Code of 1986, as added by paragraph (1)) during the applicable period (as defined in such section 72(p)(6)) in compliance with section 72(p)(6) of such Code; or (ii)a qualified individual (as so defined) delayed making a plan loan repayment in compliance with section 72(p)(6) of such Code.(B)Prohibited transactionsA person shall be treated as being exempt from the requirements of section 406 of the Employee Retirement Income Security Act of 1974 pursuant to subparagraphs (A) and (E) of section 408(b)(1) of such Act if the person meets the requirements of clause (i) or (ii) of subparagraph (A). (3)Effective dateThe amendment made by paragraph (1) shall apply to loans made with respect to disasters the incident beginning date (as defined in section 72(t)(11)(F)(i) of the Internal Revenue Code of 1986, as added by subsection (a)) for which is after December 27, 2020.(d)Provisions relating to plan amendments(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).(2)Amendments to which subsection applies(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made—(i)pursuant to any amendment made by this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any amendment made by this section, and(ii)on or before the last day of the second calendar year beginning after the date of the enactment of this Act, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d)), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii).(B)ConditionsThis subsection shall not apply to any amendment unless—(i)during the period—(I)beginning on the date that the amendments made by this section, or any regulation described in subparagraph (A)(i), take effect (or in the case of a plan or contract amendment not required by amendments made by this section or such regulation, the effective date specified by the plan), and(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect; and(ii)such plan or contract amendment applies retroactively for such period.